Petition for Writ of Mandamus Denied and Memorandum Opinion filed March
27, 2007







Petition for Writ of
Mandamus Denied and Memorandum Opinion filed March 27, 2007.
 
 
In The
 
Fourteenth Court of
Appeals
____________
 
NO. 14-07-00031-CV
____________
 
IN RE MIGUEL ANGEL GONZALEZ GUILBOT, Relator
 
 

 
ORIGINAL
PROCEEDING
WRIT OF MANDAMUS
 

 
M E M O R
A N D U M   O P I N I O N
On
January 16, 2007, relator Miguel Angel Gonzalez Guilbot filed a petition for
writ of mandamus in this court[1] seeking a
writ ordering respondent, the Honorable Guy Herman, presiding judge of the
statutory probate courts, to vacate orders denying relator=s motion to recuse respondent and
motion to recuse the Honorable Michael Wood, judge of Probate Court No. 2, and
to declare all subsequent orders rendered by Judge Wood void.  
Because
we conclude relator has failed to establish he is entitled to mandamus relief,
we deny 
relator=s petition for writ of mandamus.                                                     




 
PER CURIAM
 
Petition Denied and Memorandum
Opinion filed March 27, 2007.
Panel consists of Chief Justice
Hedges, and Justices Fowler and Edelman.  




[1]See Tex. Gov=t Code Ann. '22.221
(Vernon
2004); see  also  Tex. R. App. P. 52.1.